Fourth Court of Appeals
                                      San Antonio, Texas

                                            JUDGMENT
                                         No. 04-19-00088-CV

                               ELG OIL, LLC and ELG Utility, LLC,
                                          Appellants

                                                    v.

                                   STRANCO SERVICES, LLC,
                                          Appellee

                   From the 218th Judicial District Court, Karnes County, Texas
                              Trial Court No. 16-03-00056-CVK-A
                         Honorable Walden E. Shelton, Judge Presiding 1

    BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and the cause is REMANDED for further proceedings. It is ORDERED that
appellants, ELG Oil, LLC and ELG Utility, LLC, recover their costs of this appeal from appellee,
Stranco Services, LLC. The obligations of Fidelity and Deposit Company of Maryland as surety
on appellant’s supersedeas bond are DISCHARGED.

        SIGNED October 9, 2019.


                                                     _____________________________
                                                     Sandee Bryan Marion, Chief Justice




1
 The Honorable Stella H. Saxon granted the partial summary judgment in favor of the appellee. The Honorable
Walden E. Shelton signed the final judgment.